On the Merits.
The opinion of the court was delivered by
Watkins, J.,
And handed down on June 15,' 1896, affirming the judgment of the District Court.
On February 15, 1897, a rehearing was granted.
On the rehearing, the case was submitted on briefs March 19,1897.
The opinion of the court was delivered by
Miller, J.
This is a petitory action in which the basis of plaintiff’s demand is a tax title, and he appeals. from the judgment dismissing his demand.
The property was assessed as that of B. W. Elder; was sold in 1888 for the unpaid taxes of 1880 and bought by the State. Thereafter the State sold the property to Mrs. T. O. Starke, and she sold it to plaintiff in 1891. The defendant and Elder were joint owners, though the legal title was in Elder, in whose name the property was assessed.
The petition avers the tax sale to the State, the sale by the State to Mrs. Starke and the purchase from her by the plaintiff, Sims. The answer charges that by the fraudulent combination between Elder, the defendant’s coproprietor, and the plaintiff, the title was made to the piaintiff for Elder’s benefit; that defendant’s right could not be divested by this fraud of his coproprietor, and the answer further charges that the tax sale to the State, under which plaintiff charges *784claims, was void because the authority to make that sale stated in the deed did not exist, hence the answer insists defendant is still the owner of one-half the property.
The tax title by the State recites the sale in 1888 to the State for the unpaid taxes of 1887, under the authority of the Act No. 96 of 1882, and other acts in such eases provided. The defect to this title urged by defendant is that the revenue act of 1882, recited in the deed as the authority by which the tax collector sold to the State, had been amended by the Act No. 107 of 1884 and repealed by Act No. 78 of 1886. These later acts contain a repeal of laws on the same subject matter.
The section conferring on the tax collector authority to sell and buy for the State, contained in the act of 1882, Sec. 52, is repeated in the act of 1886, so that though the act of 1882, referred to in the tax deed had been superseded, precisely the same authority subsisted when the sale in this case occurred. We have been referred in support of defendant’s objection to the deed to the settled principle there must be authority in the tax collector for any sale he makes. Blackwell on Tax Sales, p. 405, et seq. Thus where no act existed directing the sale, when made under an authority withdrawn by later legislation; where the act directed sales to pay taxes of particular years, but not for the year or years for which the property was sold, or where the sale was authorized of one species of property, but not of that sold, and similar cases, tax sales have been annulled. Eldridge vs. Tibbitts, 5 An. 380; Collector vs. Britton, 23 An. 511; Prescott vs. Payne, 44 An. 650, cited by defendant, and there are cases of similar type. But in this instance there was no moment of time since 1882 when the authority to sell for unpaid taxes did not exist. If the act of 1882 was repealed, the later with the same authority was at once supplied. There was then the requisite authority when this sale was made to the State. We do not think the sale was vitiated merely and only because the deed referred to the repealed act, instead of the act of 1886, especially as the deed also referred to the laws in force on the subject, nor because there was a charge for the deed allowed by the former and not the later and existing act.
The defence there was a fraudulent combination between Sims, the plaintiff, and Elder to defeat defendant’s title, has had our attention. In this connection defendant has put in evidence a quit-claim *785to him to the property by Elder, executed after the tax sale, and .after, with Elder’s knowledge, the property had been sold by Starke to plaintiff. The quit-claim implied that no sale to Elder’s knowledge had been made to plaintiff, for Walshe could not suspect that Elder, with full knowledge of the sale to plaintiff, would execute the quit-claim, or at least without mentioning a fact so pertinent. The quit-claim, it is urged, shows fraud in Elder, especially .as it is shown he assisted in bringing about the sale by Mrs. Starke to plaintiff. It is in evidence that Mrs. Starke, after she bought, offered the property to Elder, who, declining, referred her to Sims, as likely to buy, and he did buy. Whatever room for comment there is, with reference to Elder’s course, the question remains, how is Sims to be affected in his purchase of the property from Mrs. Starke, whose title is not assailed? There is no testimony to connect Sims with Elder, except their relationship as brothers-in-law and occupancy of the same office. There is the testimony of Sims •of his ignorance of the relations of Elder and Walshe, and that he bought from Mrs. Starke and paid the price in good faith, acquiring only for himself. It was not until he sold the property, it appears, he had any knowledge of Walshe’s previous connection with the property, then acquired by the registry of the quit-claim by Elder to Walshe. It is urged on us as a circumstance of suspicion that before buying Sims required a quit-claim from Elder. Any purchaser from one holding a tax title it seems to us, might naturally seek, if he could get it, a quit-claim from the assessed owner on his coproprietor. Unless we can assume fraud in Sims from his relationship to Elder, Sims stands before us as a purchaser in good faith of property sold more than a year previous at a tax sale. Then too, that sale to the State, followed by the State’s sale to Mrs. Starke, completely divested the ownership of Elder as well as of Walshe. No fraud of Elder or complicity, real or supposed, of the plaintiff Sims, could have affected Walshe, who had by the tax sale lost the property and all right of redemption before Sims acquired or was brought in any contact with the subject.
It is therefore ordered, adjudged and decreed that our former judgment be set aside, and it is now ordered, adjudged and decreed that the plaintiff Sims be, and he is hereby decreed to be the owner of the property sued for described in his petition, and that defendant pay costs.